Citation Nr: 1545974	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for dental treatment.

6.  Entitlement to service connection for a growth on forehead with dizziness and pressure.

7.  Entitlement to service connection for loss of eyesight.

8.  Entitlement to service connection for an acquired psychiatric disorder to include, posttraumatic stress disorder (PTSD), bipolar disorder, intermittent explosive disorder, and anxiety disorder.

9.  Entitlement to service connection for growth under left foot.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for a bilateral hip disability.

12.  Entitlement to service connection for a bilateral leg disability.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran submitted a September 2012 VA Form 9 appealing all issues listed on the July 2012 statement of the case.  Then, in an October 2012 VA Form 9, he elected only two of the issues on appeal.  The Veteran's representative clarified in an October 2015 appellant's brief that the Veteran never expressly withdrew his appeal for all issues, and still desired to pursue all the issues listed on the original VA Form 9 in September 2012.  The representative also waived RO review of all new evidence submitted since the July 2012 statement of the case.  The RO certified for appeal all issues listed on the July 2012 statement of the case.  Based on the clarification from the Veteran's representative, all 13 issues listed on the first page of this decision remain on appeal.  

Given that the Veteran's representative waived RO review of the evidence submitted since the July 2012 statement of the case, a remand, pursuant to 38 C.F.R. § 20.1304 is not warranted.  Nonetheless, remand is required for most of the issues on appeal for other reasons, described in detail below.  

The Veteran initially requested a Board hearing, but then withdrew his request in January 2013.

The psychiatric disorder on appeal has been modified from PTSD to an acquired psychiatric disorder, to include PTSD, bipolar disorder, explosive disorder, and anxiety disorder to comport with the evidence of record, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the RO in Atlanta, Georgia currently has jurisdiction over the case, the record shows that the Veteran has relocated to Phoenix, Arizona.  See e.g., January 2015 Phoenix VA treatment records.  The VBMS file reflects an address in Arizona, as well.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss, tinnitus, a sleep disorder, high blood pressure, growth on forehead, loss of vision, acquired psychiatric disorder to include PTSD and bipolar disorder, bilateral knee disability, bilateral hip disability, bilateral leg disability, dental treatment, and claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record shows that the growth under the left foot did not manifest during service and is not otherwise attributable to service.


CONCLUSION OF LAW

The growth under the left foot was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in July 2009 and October 2009, prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all available, relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In October 2015 VA received a list of medical providers from the Veteran; however, there is no specific mention that the treatment pertains to the growth under left foot.  Therefore, VA has no duty to obtain these records, as there is no evidence that they are relevant to the claim being decided herein.

A review of the record indicates that the Veteran applied for Social Security Administration (SSA) benefits.  Specifically, a letter from SSA dated in October 2009 notes that SSA was processing a claim for disability benefits based on claimed impairments of PTSD and hypertension.  There is no indication that an attempt was made to obtain any decision rendered by the SSA or the records it considered in making that decision. 

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

Here, there is no indication that records from SSA would be relevant to his growth on the left foot appeal.  The Board thereby finds that obtaining the Veteran's SSA records would not aid in substantiating his service connection claim for growth under left foot, because they would not "give rise to pertinent information" concerning his disorder.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for growth under left foot.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no competent evidence of record indicating that any presently diagnosed growth under left foot involved symptoms that might be associated with his service.  The medical evidence in this case is sufficient to make a decision.  Therefore, no VA medical opinion is warranted.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection for Growth Under Left Foot

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  A growth under left foot is not a chronic condition under 38 C.F.R. § 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed the evidence of record and finds that the preponderance of the evidence shows that any current growth under left foot is not related to any event in service.  

On the Veteran's June 2009 service connection claim for growth on the left foot, he stated that the disability began in February 1972.  However, an April 2007 VA treatment record notes the Veteran complained of a growth on the bottom of his left foot that he had noticed three months prior.  It was painful to touch and midfoot.  A September 2007 treatment record from the VAMC in Atlanta notes a heel spur on the left foot with mild degenerative joint disease of the 1st toe.  There also was mild swelling noted in the soft tissue in the bottom of the foot with no lesions seen.  An April 2009 VA podiatry consult shows complaints of a mass on the bottom of the left foot for a couple of years.  The assessment was left plantar fibroma.  The Veteran was advised that the mass was unlikely to become malignant.

The service treatment records note treatment for injury to the right foot, but are negative for any findings pertaining to the left foot.  A September 1972 treatment record notes the Veteran sprained his left ankle and had full range of motion of the left foot.  A February 1974 discharge examination shows normal clinical evaluation of the feet.

First, there is no probative evidence of any treatment or injury in service regarding the left foot in service.  As noted, clinical evaluation of the feet was normal at the separation examination.  

Second, there is no probative evidence of a nexus between the present growth on the left foot and service.  Post-service treatment records show that the Veteran only complained of the growth on the left foot in 2007, as noted above.  Thus, the Veteran's contentions on his claim that he had noticed the growth on his left foot since February 1972 are not considered credible, due to the inconsistencies in his statements.  Therefore, there is no probative evidence linking the Veteran's present his left foot growth to his military service. 

The Board acknowledges that the Veteran is competent to report any symptoms of growth under the left foot since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced a left foot growth in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced a growth under his left foot in service.  However, as previously noted, the Veteran's statements concerning the left foot growth are not credible as they have been inconsistent, given that he indicated in 2007 that he had first noticed the left foot growth a few months prior, and are also inconsistent with his separation examination report, which documents normal evaluation of the feet. 

The Veteran contends that his current left foot growth is related to his military service; however, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any left foot growth are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

Therefore, the Board does not find any probative evidence to support the Veteran's assertions that his growth under the left foot is related to service.    

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the current growth under the left foot had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110.  Accordingly, the Board finds that the criteria for service connection for a growth under the left foot are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for growth under left foot is denied.


REMAND

I.  Hearing Loss and Tinnitus

The Veteran alleges exposure to acoustic trauma from serving in an artillery unit and from a grenade explosion that occurred in service.  See, e.g., June 2005 statement from the Veteran.  The Veteran also submitted a July 2009 statement from a fellow service member who recalled the grenade incident.  The Veteran's service treatment records demonstrate an auditory threshold shift from entry to discharge from service.  Post-service VA treatment records dated from August 2006 show complaints of current hearing loss and tinnitus; the Veteran also has contended that he has suffered from hearing loss and tinnitus since his military service.  An August 2006 VA audiology consult also shows that he worked in construction for 29 years but used hearing protection.  Based on the evidence of record, an audiology examination with etiology opinion is warranted.

II.  Psychiatric Disability/ TDIU/ Dental/ High Blood Pressure/ Sleep Disorder

In addition to the hearing loss complaints, the Veteran contends that he has a psychiatric disorder as a result of the grenade incident in service.  In a June 2005 statement he recalled that in basic training a trainee panicked and threw a grenade about seven to eight feet away from his bunker, rather than throwing it out, and that it felt like the explosion rattled his brain.  He noted that it was very traumatic for him at that time.  He also recalled that he was afraid that he would be sent to Vietnam and that some of the people he trained with were sent and killed there.  In addition he stated that he got into fight with fellow service member for having an affair with the Veteran's wife and had to see a psychiatrist for that.

A July 2009 statement from a fellow service member also reflects his recollection of the grenade incident.  The service member indicated that he was in charge of recruit basic training and that a trainee next to the Veteran's bunker panicked and threw a hand grenade up into the air, which landed in front of the Veteran's bunker.  The service member also noted that the explosion caused psychological and emotional problems for the Veteran.

The Veteran's sisters, who are both nurses, submitted statements in July 2009 that they recalled the Veteran's personality changing after he returned from service, from pleasant prior to service to angry, suspicious, and withdrawn after service.  

The service treatment records show the Veteran was evaluated at the mental hygiene clinic in October 1973 for a psychiatric evaluation for conscientious objector status.  The personal interview, mental status examination, and review of health records revealed no psychiatric disease.  

Post-service VA treatment records dated in December 2005 show a positive PTSD and depression screen, and from 2006 to 2009 show various psychiatric diagnoses, including of bipolar disorder, PTSD, intermittent explosive disorder, and depression, among others.  A September 2007 VA treatment record shows an Axis I diagnosis of major depressive disorder superimposed on cyclothymia; and PTSD, secondary.  It is noted that the Veteran was not in combat but witnessed trauma to bodies/ corpses.  The Veteran has asserted that he has had depression since the military.  See, e.g., March 25, 2008 VA mental health note.

Based on the evidence of record, a psychiatric examination and etiology opinion should be provided.  The TDIU issue is inextricably intertwined with the psychiatric issue on appeal, as a December 2010 statement from a VA mental health social worker notes that due to the pervasive symptoms of the Veteran's mental health diagnoses, it would be very difficult for him to sustain gainful employment at this time.  In addition, the Veteran is claiming his dental disability (teeth falling out due to stress) and hypertension as secondary to his PTSD.  See, e.g., August 2009 statement.  

With respect to the Veteran's sleep disorder claim, sleep complaints are documented as part of his psychiatric symptoms.  An August 2006 VA treatment record also notes complaints of snoring a lot and difficulty sleeping.  It was recommended that he be evaluated for sleep apnea.  Insomnia also was noted as an active problem on VA treatment records in 2007.

Finally, as noted in the decision above, a letter from SSA dated in October 2009 notes that SSA was processing a claim for disability benefits based on alleged impairments of PTSD and hypertension.  There is no indication that an attempt was made to obtain any decision rendered by the SSA or the records it considered in making that decision.   Efforts must be made to obtain these records on remand.



III.  Orthopedic Disabilities

The Veteran seeks service connection for disabilities of the hips, knees, and legs.  The service treatment records show an injury to the left leg in January 1973, for which the Veteran was seen in the emergency room.  An x-ray was noted but there is no x-ray examination report.  In February 1973, a service treatment record shows an impression of resolving intramuscular hematoma to the right calf.  The Veteran reported that he had been kicked in the calf three weeks prior.  X-ray examination of the right knee in January 1972 was normal.  The Veteran's sisters, both of whom are nurses, submitted statements in July 2009 that they recalled the Veteran having problems with his legs and with walking as a child.

Post-service VA treatment records in 2007 show diagnoses of degenerative joint disease of the knees.  Given the medical evidence of record, an examination and opinion is warranted to resolve the claims for the bilateral hips, knees, and leg disabilities.

IV.  Abnormal Growth on Forehead/ Visual Loss

On his August 2009 service connection claim for abnormal growth on forehead, the Veteran claimed that he had this disorder but did not indicate why he believed he should be granted service connection for it.  On a November 2009 VA Form 21-4142, the Veteran authorized VA to obtain 2003 treatment records showing removal of growth on forehead.  There is no record that any effort has been made to obtain these records.  As the records are relevant to the issue on appeal, efforts should be made to obtain them.

As for the service connection claim for visual loss, the Veteran noted in October 2015 that he had received additional treatment for his eyes in May 2014 and July 2015.  These records are relevant to the visual loss claim on appeal and should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department in efforts to corroborate the Veteran's statements concerning a grenade that exploded near his bunk at Fort Polk, Louisiana during basic training.  All efforts to obtain these records should be fully documented.

2.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran from the Veteran's 2009 application, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for hearing loss, tinnitus, sleep disorder, high blood pressure, dental treatment, growth on forehead with dizziness and pressure, loss of vision, acquired psychiatric disorder,  bilateral knee disability, bilateral hip disability, and bilateral leg disability, from the VAMC in Atlanta dated from April 2011 to present; the VAMC in Las Vegas dated from July 2009 to present; VA Illiana Healthcare System dated from June 2014 to present; and the VAMC in Phoenix dated from July 2015 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

4.  Ask the Veteran to identify any additional treatment he has received for hearing loss, tinnitus, sleep disorder, high blood pressure, teeth/dental, growth on forehead with dizziness and pressure, loss of vision, acquired psychiatric disorder,  bilateral knee disability, bilateral hip disability, and bilateral leg disability since his separation from military service.  

Note: On a November 2009 VA Form 21-4142, the Veteran authorized VA to obtain March 2003 treatment records showing removal of growth on forehead from Dr. Akpele at Surgical Health Office, 777 Cleveland Avenue, Suite 305, Atlanta, Georgia 30315.  If necessary ask the Veteran for an updated VA-Form 21-4142.  

The Veteran also submitted a list of additional treatment providers in October 2015 including the following:

(a)  Southern Regional Emory Health Care in Riverdale, Georgia in February 2014 (no disability listed);

(b)  South Fulton Medical Center in Atlanta, Georgia for nervous breakdown in emergency room in February 2014;

(c)  Illinois Eye Center in Peoria, Illinois in May 2014; and

(d)  Barnet Dulaney Perkins Eye Center in Good Year, Arizona in July 2015.  

Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

5.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed bilateral leg, hip, and knee disorders.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current disorders found to be present in the legs, hips, and knees, e.g., arthritis, etc.

Then the examiner also should provide an opinion as to the following:

(a)  Whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a bilateral leg disability prior to his military service.  If so, whether, regardless of the events reported by the Veteran or noted in service, there is clear and unmistakable evidence that the Veteran's preexisting bilateral leg disability was not aggravated by service (i.e., that any increase in disability was the result of the natural progression of the disability).

(b)  If there is no clear and unmistakable (obvious or manifest) evidence that the Veteran had a bilateral leg disability prior to any period of service, please state whether it is at least as likely as not (50 percent or greater probability) that any current bilateral leg disability had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a bilateral knee or hip disability had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.  

In making these assessments please consider the following evidence:

(a)  The service treatment records show an injury to the left leg in January 1973, for which the Veteran was seen in the emergency room.  An x-ray was noted but there is no x-ray examination report.  

(b)  In February 1973, a service treatment record shows an impression of resolving intramuscular hematoma to the right calf.  The Veteran reported that he had been kicked in the calf three weeks prior.  X-ray examination of the right knee in January 1972 was normal.  

(c)  The Veteran's sisters, both of whom are nurses, submitted statements in July 2009 that they recalled the Veteran having problems with his legs and with walking as a child.

(d)  Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed bilateral hearing loss and tinnitus since his separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has bilateral hearing loss and tinnitus.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any exposure to acoustic trauma from a grenade explosion in service.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since his discharge from service, as well as the evidence of a threshold shift in auditory thresholds from entrance to separation from service.

Please note: a lack of diagnosis of hearing loss or tinnitus in service without consideration of additional evidence, including exposure to acoustic trauma and threshold shift in auditory thresholds in service is not sufficient, alone, as a medical reason for there being no relationship to service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  After the above development has been conducted, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, major depression, bipolar disorder, anxiety disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should specifically review all relevant treatment history of the Veteran including the following:

(a)  The Veteran's statements concerning a trainee accidentally throwing a grenade near his bunker during basic training and feeling like the explosion rattled his brain and that it was very traumatic; 

(b)  Being afraid that he would be sent to Vietnam and that some of the people he trained with were sent and killed there.  

(c)  Getting into fight with fellow service member for having an affair with the Veteran's wife and having to see a psychiatrist for that; 

(d)  Statement from a fellow service member reflects his recollection of the grenade incident causing psychological and emotional problems for the Veteran and the fight the Veteran was involved in; 

(e)  The Veteran's sisters, who are both nurses, submitted statements in July 2009 that they recalled the Veteran's personality changing after he returned from service, from pleasant prior to service to angry, suspicious, and withdrawn after service.  

(f)  The service treatment records show the Veteran was evaluated at the mental hygiene clinic in October 1973 for a psychiatric evaluation for conscientious objector status.  The personal interview, mental status examination, and review of health records revealed no psychiatric disease.  

(g)  Any of the Veteran's statements asserting symptoms in service and since his discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

8.  Based on the medical evidence obtained as a result of the above development, determine whether any additional medical opinions are warranted with respect to the service connection claims for hypertension, dental disability, and sleep disorder, to include as secondary to a psychiatric disorder, service connection for loss of vision, and growth on forehead, as well as the claim for a TDIU.  Thereafter, schedule the Veteran for any VA examinations deemed warranted based on the newly obtained evidence of record.

9.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

10.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the July 2012 Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


